PER CURIAM.
Appellant, plaintiff below in an action for declaratory relief, appeals an adverse final judgment rendered in favor of appellee, defendant below. The final judgment determined that appellant, a sergeant with the City of Miami Police Department, was not entitled to the rank of lieutenant in the force.
After reviewing the record, briefs and arguments of counsel, it is our opinion that the final judgment must be affirmed. While the record reveals that appellant held the position of lieutenant, receiving a lieutenant’s salary from March 29, 1975, to November 17, 1975, his status was officially designated as “temporary” up to June 17, 1975, pursuant to Rule VIII, section 7 of the Civil Service Rules and Regulations of the City of Miami. During the remaining five months, appellant was reclassified as a “probationary” employee. Rule VIII, section 6, subsections C & D of those same Rules provide that prior to the end of a six month period of probationary status, a probationary employee may be reduced in rank upon notice.
In November of 1975, one month prior to the running of the six month probationary period, appellant was notified that he was being reduced in rank to his former sergeant status, the grounds being incompetency, negligence and inefficiency. This procedure was in accord with the Civil Service Rules. As such, we believe the court correctly concluded that appellant was not entitled to the position of lieutenant.
We cannot accept appellant’s contention that the period of time he served as lieutenant while on a “temporary” basis should be added to the time served while on a “probationary” basis, thus resulting in a period of time greater than the six month period of probation and entitling appellant to the automatic promotion to the rank of lieutenant.
Accordingly, the final judgment appealed is hereby affirmed.
Affirmed.